DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 

Response to Amendment
Applicant’s amendment, filed on 10/17/2022, has been entered and carefully considered. 
Claim 1 and 9 have been amended and Claims 1-6, 8-14 and 16 remain pending. 
In light of applicant’s amendment, said 35 U.S.C. 112, first paragraph rejection has been withdrawn. 

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the prior art fails to disclose the limitation “transmitting a plurality of a same value over a second uplink channel in response to a triggering condition”.  Examiner respectfully disagrees. 
Paragraph 0022 and 0023 of Zhang et al (US 2005/0105553) teaches transmitting a plurality of values over a second uplink channel in response to a triggering condition. 
Paragraph 0022 and 0023 are reproduced below for convenience. 
[0022] FIG. 2 is a signal flow diagram for the wireless communication system 100 when one or more EU data transmissions allowed by a first EU data scheduling message are not sufficient to transmit all of the EU data stored in the buffer 120 of the WTRU 105. EU data 205 is generated at the WTRU 105 and is stored in the buffer 120 of the WTRU 105. When the quantity of the EU data in the buffer 120 exceeds an established EU data buffer threshold, the WTRU 105 sends an initial request message 210 to the Node-B 110 via an EU signaling channel. EU data transmissions sent by the WTRU 105 are not required to be scheduled by the Node-B 110 when the established threshold is not exceeded.
[0023] The initial request message 210 may include a desired TFC or a data traffic indicator. If the limited payload capacity of the EU control channel cannot accommodate the signaling of a desired TFC, the WTRU 105 may send a message to the Node-B 110 indicating that the WTRU 105 has EU data to transmit to the Node-B 110 via an EU control channel. The desired TFC may be an index to a preconfigured list of possible uplink transport formats (or TFCs).
	Zhang teaches transmitting an initial request message to a Node-B when one or more EU data transmissions allowed by a first EU data scheduling message are not sufficient to transmit all of the EU data stored in the buffer and when the quantity of the EU data in the buffer 120 exceeds an established EU data buffer threshold; wherein the initial request message includes a desired TFC which may be an index value. An index value, in binary form, is just a plurality of values.  However, Zhang doesn’t explicitly teach that said TFC, an index value, could be a plurality of same value. 
	The secondary reference, paragraph 0041 of Chun et al (US 2006/0251027), disclose that E-TFCI index comprises zero which in binary form is 0000000. It’s noted that both indexes from the above references refer to TFC (traffic format combination) index. 
	The combination of the above references is just a simple substitution of a general index value disclosed by Zhang with Chun’s particular zero index value. The success of the combination can be well predicted by an ordinary skill in the art. 
	For the reasons stated above, Examiner believes the prior art previous cited disclose the above limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-14, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al, (US 2005/0105553), in view of Chun et al (US 2006/0251027). 
Regarding claims 1, 9, Zhang teaches a method/device, implemented by a wireless transmit/receive unit (WTRU), the method comprising: 
receiving a first downlink control information indicating that the WTRU is to transmit uplink data on a first uplink channel (Fig. 2, [0022], “when one or more EU data transmissions allowed by a first EU data scheduling message are not sufficient to transmit all of the EU data stored in the buffer 120 of the WTRU 105”; it’s noted that the first EU data scheduling message  correspond to the first downlink control information); transmitting an a plurality of a … value over a second uplink channel in response to a triggering condition, wherein the second uplink channel is a control channel (Fig. 2, [0022], “when one or more EU data transmissions allowed by a first EU data scheduling message are not sufficient to transmit all of the EU data stored in the buffer 120 of the WTRU 105. EU data 205 is generated at the WTRU 105 and is stored in the buffer 120 of the WTRU 105.  When the quantity of the EU data in the buffer 120 exceeds an established EU data buffer threshold, the WTRU 105 sends an initial request message 210 to the Node-B 110 via an EU signaling channel”; [0023], “The initial request message 210 may include a desired TFC or a data traffic indicator.  If the limited payload capacity of the EU control channel cannot accommodate the signaling of a desired TFC, the WTRU 105 may send a message to the Node-B 110 indicating that the WTRU 105 has EU data to transmit to the Node-B 110 via an EU control channel.  The desired TFC may be an index to a preconfigured list of possible uplink transport formats”); and 
receiving a second downlink control information based on the transmitted the index value over the second uplink channel ([0023]-[0024]).  
Zhang doesn’t explicitly teach that the plurality of values is a plurality of a same value. 
Chun teaches that the plurality of values include a plurality of a same value ([0027], “a bit number used for the E-TFCI is 7; [0041], the specific value comprises an E-TFCI index equaling zero; it’s noted that E-TFCI index equaling zero is 0000000 in binary form). 
At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Chun in the system disclosed by Zhang. The combination of the above references is just a simple substitution of a general index value disclosed by Zhang with Chun’s particular zero index value. The success of the combination can be well predicted by an ordinary skill in the art.  

Regarding claim 2, 10, the aforementioned references further teaches the transmitting the plurality of the same value is in response to the first downlink control information providing an insufficient amount to transmit data over the first uplink channel (Zhang, [0022]-[0023]).  

Regarding claim 3, 11, the aforementioned references further teaches the triggering condition is based on a logical channel associated with the transmitting the plurality of the same value (Chun, [0016], “a dedicated logical channel is mapped to the MAC-d flwo”).  

Regarding claim 4, 12, the aforementioned references further teaches transmitting, for a logical channel, an indication of a recommended uplink resource (Zhang, [0025] and [0030]).   

Regarding claim 5, 13, the aforementioned references further teaches the indication of the recommended uplink resource is associated with a data rate (Zhang, [0030]). 

 Regarding claim 6, 14, the aforementioned references further teaches receiving an uplink scheduling resource for the first uplink channel based on the transmitted indication (Zhang, [0024]).  

Regarding claim 8, 16, the aforementioned references further teaches transmission of the plurality of the same value (Chun, [0041]) is a request for an uplink scheduling resource (Zhang, [0023]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411